Citation Nr: 1503513	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-38 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement.

2.  Entitlement to an increased initial evaluation for lumbar strain, status post laminectomy, currently evaluated as 10 percent disabling prior to March 1, 2014 and as 20 percent from March 1, 2014 forward.

3.  Entitlement to an increased initial evaluation for radiculopathy, left lower extremity, currently assigned a 10 percent disability rating effective December 12, 2013.

4.  Entitlement to an increased initial evaluation for radiculopathy, right lower extremity, currently assigned a 10 percent disability rating effective December 12, 2013. 

5.  Entitlement to an initial compensable evaluation for scar, right shoulder, status post arthroscopy. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

7.  Entitlement to a separate evaluation for erectile dysfunction associated with service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1985, March 2002 to July 2003, October 2006 to July 2007, and August 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the February 2009 rating decision, the RO granted service connection for lumbar strain status post laminectomy and assigned a 10 percent evaluation, effective May 16, 2008.  The Veteran was awarded temporary total ratings based on surgery necessitating convalescence for three periods, and in an August 2014 rating decision, the RO assigned a disability rating for service-connected lumbar strain of 20 percent, effective March 1, 2014.  However, as this did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in appellate status for both the periods before and after March 1, 2014.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
 
A hearing was held on October 6, 2014, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a September 2014 rating decision, the RO denied a claim for a total evaluation for individual unemployability submitted by the Veteran in January 2014.  The Veteran expressed his disagreement with that decision through sworn testimony at the October 2014 Board hearing.  While this would typically result in affording the Board limited jurisdiction to remand the issue for issuance of a Statement of the Case, issues regarding increased disability ratings were pending on appeal to the Board at that time.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Such is the case here, and the issue has been added to the list above.

The issues of entitlement to an initial evaluation in excess of 10 percent for left shoulder impingement, entitlement to an initial compensable evaluation for scar, right shoulder, status post arthroscopy, entitlement to a TDIU, and entitlement to a separate evaluation for erectile dysfunction associated with lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  Prior to February 22, 2011, the Veteran's service-connected lumbar strain status post laminectomy manifested in, at worst, forward flexion of the thoracolumbar spine limited to 35 degrees, but not forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  From February 22, 2011 to August 23, 2011, the Veteran's service-connected lumbar strain status post laminectomy manifested in, at worst, forward flexion of the thoracolumbar spine limited to 30 degrees, but not unfavorable ankylosis of the entire thoracolumbar spine.

3.  From August 24, 2011, the Veteran's service-connected lumbar strain status post laminectomy has manifested in, at worst, forward flexion limited to 45 degrees, but not forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

4.  The Veteran's radiculopathy of the left lower extremity, associated with service-connected lumbar strain, has manifested in, at most, mild incomplete paralysis of the sciatic nerve; the left lower extremity radiculopathy has been present during the entire appeal period.

5.  The Veteran's radiculopathy of the right lower extremity, associated with service-connected lumbar strain, has manifested in, at most, mild incomplete paralysis of the sciatic nerve; right lower extremity radicular symptoms were first reported on July 16, 2009.

CONCLUSIONS OF LAW

1.  Prior to February 22, 2011, the criteria for an initial 20 percent evaluation, but no higher, for service-connected lumbar strain status post laminectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2014).

2.  From February 22, 2011 to August 23, 2011, the criteria for a 40 percent evaluation, but no higher, for service-connected lumbar strain status post laminectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2014).

3.  From August 24, 2011, the criteria for a 20 percent evaluation, but no higher, for service-connected lumbar strain status post laminectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5237 (2014).

4.  Affording the Veteran the benefit of the doubt, from May 16, 2008, the criteria for an evaluation of 10 percent, but no more, for radiculopathy, left lower extremity, associated with service-connected lumbar strain, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.124a, Diagnostic Codes 5237, 8520 (2014).

5.  Affording the Veteran the benefit of the doubt, from July 16, 2009, the criteria for an evaluation of 10 percent, but no more, for radiculopathy, right lower extremity, associated with service-connected lumbar strain, have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71, 4.124a, Diagnostic Codes 5237, 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for lumbar strain status post laminectomy.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records have been associated with the file, in addition to records from the Social Security Administration, as well as lay statements from the Veteran and his friends and family.  The Veteran was also afforded the opportunity to present testimony at a hearing before the Board.  The Veteran has at no time referenced outstanding records which have not already been sought, that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was most-recently provided with VA examination of his back in May 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate his service-connected lumbar disability, and to evaluate the associated service-connected left and right lower extremity radiculopathy under the applicable rating criteria.  The examination report further contains documentation of where objective evidence of pain occurred during range of motion testing, and information regarding the functional impact of repetitive use and flare-ups.  Finally, the examiner questioned the Veteran and commented upon the functional effect of these disabilities.  The Board therefore finds the VA examination report to be adequate.  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the lumbar or lower extremity radiculopathy disabilities since the Veteran was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

III.  Lumbar Strain

A.  Law and Regulations

The Veteran seeks entitlement to increased initial evaluation for his service-connected lumbar strain status post laminectomy, which is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the applicable rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The General Rating Formula for Diseases and Injuries of the Spine specifies that the above evaluations are for limitation of range of motion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It also specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation;" provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Finally, associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Note (1). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his lumbar spine disability requires factual findings as to the extent to which the Veteran's symptoms such as pain, weakness, and fatigability cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

B.  Background

VA and private treatment records document complaints of and treatment for back pain throughout the pendency of the appeal.

The Veteran underwent VA examination in January 2009.  The Veteran reported that he was employed as a heavy equipment operator but was on limitation by his private physician due to his back condition.  The Veteran complained of moderate to severe pain in the lumbar paraspinal region on a daily basis with flares where the pain increased to a severe intensity with prolonged standing and prolonged walking. The Veteran denied any erectile dysfunction or bowel or bladder incontinence.  He complained of sciatica in the left lower extremity to the foot on a daily basis which was briefly alleviated for approximately three months after surgery in 2007, but had since returned.  He complained of an inability to walk for greater than 45 minutes secondary to worsening pain and subjective weakness.  The Veteran used a back brace for support.  Physical examination demonstrated no paraspinal muscle spasm, tenderness, or weakness.  The Veteran did not have unfavorable ankylosis of the thoracolumbar spine, and had a normal gait.  On range of motion testing, the Veteran demonstrated the following: forward flexion from 0 to 70 degrees, with an onset of pain at 60 degrees; extension from 0 to 15 degrees with pain throughout; left lateral flexion from zero to 15 degrees with pain throughout; right lateral flexion from zero to 15 degrees with pain throughout; left lateral rotation from zero to 15 degrees with pain throughout; right lateral rotation from zero to 15 degrees with pain throughout.  Repetitive-use testing did not result in any additional limitation of range of motion, additional pain, fatigue, weakness, or incoordination.
 
The Veteran underwent range of motion testing at an anesthesia pain medicine clinic at an Air Force base facility in December 2009.  Forward flexion was to 35 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees. A separate report of range of motion measurements, from the same facility the prior day, demonstrated active range of motion of the following: flexion of 35, 39, and 37 degrees; extension of 10, 9, and 10 degrees; left lateral flexion of 18, 16, and 20 degrees; right lateral flexion of 18, 21, and 19 degrees, left rotation of 30, 28, and 27 degrees; and right rotation of 26, 25, and 24 degrees.  All movements were marked as positive for pain.  Localized tenderness was observed, but no muscle spasm, guarding, abnormal gait, or abnormal spinal contour.  Waddell signs were negative.  A consultation note from this facility from the day previous notes that the Veteran had left lower back pain with an average pain level of 5/10, occasionally up to a 10/10 with any type of activity.  He reported increased pain with kneeling, bending and prolonged sitting and standing, as well as with coughing and sneezing.  The Veteran stated he was quite stiff in the morning.  He reported that pain prevents him from walking more than one mile, sitting more than one hour, standing more than one hour without increasing pain, and lifting anything but very light weights.

Evidence used for SSA disability determinations has been associated with the claims file.  A February 22, 2011 range of motion report form from the Florida Department of Health documents passive motion of the lumbar spine as follows: forward flexion of 30 degrees, extension of 10 degrees, and right and left lateral flexion of 15 degrees.  Another range of motion report from August 24, 2011 documents the following for the lumbar spine: forward flexion of 45 degrees, extension of zero degrees, and lateral flexion of 20 degrees.

The Veteran was provided with another VA examination of the thoracolumbar spine in May 2014.  The examiner personally examined the Veteran and noted review of the claims file.  The Veteran reported that he had lumbar fusion done in 2007 and 2012 with hardware revisions done in 2012 and a stimulator put in his back for pain and relief of pain in his legs.  The Veteran reported treatment with various medications, massage, hot/cold packs, and thermopatch for his low back.  He tried steroid injection in the past, but they failed.  The Veteran did not report that flare-ups impact the function of his thoracolumbar spine.  On physical examination, range of motion was documented as follows: forward flexion to 60 degrees, with objective evidence of painful motion beginning at 50 degrees; extension to 15 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral flexion to 15 degrees, with objective evidence of painful motion beginning at 10 degrees; left lateral flexion to 15 degrees, with objective evidence of painful motion beginning at 10 degrees; right lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 5 degrees; and left lateral rotation to 10 degrees, with objective evidence of painful motion beginning at 5 degrees.  After repetitive-use testing with 3 repetitions, forward flexion ended at 60 degrees, extension at 15 degrees, right lateral flexion at 15 degrees, left lateral flexion at 15 degrees, right lateral rotation at 10 degrees, and left lateral rotation at 10 degrees.  Functional loss/impairment of the thoracolumbar spine was noted to include less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The Veteran also had minimal tenderness of the lumbar spine with deep palpation.  The Veteran was found to have guarding resulting in abnormal gait or spine contour, but no muscle spasms.

At the October 2014 Board hearing, the Veteran testified that he has constant back pain, at its worst when trying to go to bed or getting up in the morning, and which is aggravated by moving too much and somewhat alleviated by taking it easy, not doing much, and laying down.  The Veteran stated that the pain radiates down both legs, mostly down the right to his foot and down the left to the thigh.  He testified that his motion is limited in that he can hardly bend to the right and he cannot bend down toward the front and pick up a whole lot.  The Veteran described situations where he has gone out and overused his back, and then was in bed for three days, only getting up to eat and use the bathroom.  The Veteran and his spouse also testified that the Veteran's back disability has limited his personal life, including causing intimacy problems.

C.  Analysis

The Board finds that the weight of the evidence prior to February 22, 2011 demonstrates a disability picture meeting the criteria for an initial 20 percent evaluation, but no higher, for service connected lumbar strain, status post laminectomy.  In order to warrant an evaluation in excess of 20 percent, the Veteran's lumbar spine disability would need to manifest in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Prior to February 22, 2011, range of motion testing demonstrated, at worst, 35 degrees of flexion, with pain.  Additionally, while the medical evidence does note the Veteran experienced flare-ups of pain and increased pain with certain movements and stiffness in the morning, the Board does not find that such manifestations result in additional functional limitation comparable in severity to forward flexion limited to 30 degrees or favorable ankylosis of the thoracolumbar spine.  The diagnostic code also specifically indicates that the ratings for the spine are dependent upon range of motion findings with or without symptoms such as pain, stiffness or aching in the area of the spine affected. 

The Board finds that evidence demonstrating forward flexion of the lumbar spine limited to 30 degrees warrants a 40 percent rating, but no more, from February 22, 2011 until August 24, 2011, when the evidence demonstrates a greater degree of motion.  An evaluation in excess of 40 percent is not warranted, because there is no evidence that the Veteran's lumbar disability has ever manifested in unfavorable ankylosis, or manifestations equivalent to such.

Finally, the weight of the evidence supports an evaluation of 20 percent, but no greater, from August 24, 2011.  Range of motion testing demonstrated, at worst, forward flexion limited to 45 degrees.  The evidence did not demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  During this time period, the Veteran did not describe flare-ups resulting in additional limitation of motion, and repetitive-use testing did not result in additional limitation of motion equivalent to the next higher rating.  The Board has also considered the Court's holding in DeLuca, but finds that the functional impairment described at the May 2014 examination and at the Board hearing does not rise to the level of functional impairment contemplated by a 40 percent evaluation.  

The Veteran has been awarded separate 10 percent evaluations for radiculopathy of the lower extremities associated with his lumbar strain.  Those ratings are addressed below.  Additionally, the issue of whether the Veteran has a neurologic abnormality related to his service connected lumbar strain resulting in the "intimate problems" referenced during the Board hearing has been remanded for further development.  Other than the aforementioned, there is no evidence of other potential associated neurologic manifestations of the lumbar disability. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria applied reasonably describe the Veteran's disability level and symptomatology relating to his lumbar spine disability.  The General Rating Formula for Disease and Injury of the Spine contemplates limitation of motion, as well as pain, stiffness and tenderness during movement, and additional neurological manifestations.  The Veteran's symptoms of pain and increased pain and weakness following activity are found to be contemplated by the rating criteria.  Additionally, as noted above, the Veteran has been awarded separate evaluations for his associated lower extremity radiculopathy, and further development is being ordered regarding the appropriateness of additional separate ratings for potential neurological manifestations.  The Board does not find the presentation of the Veteran's disability so exceptional or unusual as to render the schedular criteria inadequate.  For these reasons, the Veteran's disability picture is found to be contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not been adequately covered by the rating criteria for each individual condition.    Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Additionally, the combined effect of the service-connected disabilities on the Veteran's employability will be contemplated in connection with the issue of entitlement to a TDIU, remanded below.  

The Veteran has been awarded temporary total ratings based on surgery requiring convalescence for three separate periods during the appeal period.  The Board's findings here do not disturb those awards.

IV.  Lower Extremity Radiculopathy

As previously noted, associated objective neurologic abnormalities associated with the Veteran's service-connected lumbar disability are to be evaluated separately under an appropriate diagnostic code.  The issues of entitlement to increased evaluations for radiculopathy of the left and right lower extremity are therefore brought under the Board's jurisdiction as part of the Veteran's perfected appeal for entitlement to an increased initial evaluation for lumbar strain status post laminectomy.   

The Veteran's lower extremity lumbar radiculopathy is evaluated under Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve.  Incomplete paralysis which is mild is rated as 10 percent disabling, moderate as 20 percent disabling, moderately severe as 40 percent disabling, and severe, with marked muscular atrophy as 60 percent disabling.  Complete paralysis of the sciatic nerve is rated as 80 percent disabling.  The schedule of ratings for diseases of the peripheral nerves states that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 
Throughout the duration of the appeal period, private and VA treatment records document the Veteran's consistent reports of  pain radiating from the low back into the lower extremities and contain impressions/diagnoses of, radicular symptoms and lumbar radiculopathies.  Physical examination, however, has largely not demonstrated objective evidence of any such associated neurological manifestation.

July 2008 and November 2008 private treatment records documented negative straight-leg raises bilaterally, symmetric deep tendon reflexes of 2+, and fine touch intact and symmetric. 

At the January 2009 VA examination, the Veteran complained of sciatica in the left lower extremity to the foot on a daily basis, which was briefly alleviated by his 2007 surgery, for approximately three months, but had since returned.  On physical neurologic examination, the Veteran was noted to have normal tone and bulk throughout.  His strength was 5/5 proximally and distally, symmetrical throughout all extremities.  Reflexes were 2+ and symmetrical at the patella and ankles.  Toes were downgoing bilaterally.  Lasegue sign was negative bilaterally.  Sensory examination was intact to vibration, light touch, pain, and temperature distally in all extremities.

A December 2009 anesthesia pain medicine clinic record indicates that the Veteran had 5/5 muscle strength in the bilateral lower extremities.  

Private treatment records from C.S.I. from December 2010, February 2011, March 2011, and April 2011 demonstrated normal deep tendon reflexes which were symmetric, motor strength which was 5/5 and symmetric, and light touch which was intact and symmetric.  August 2011 and September 2011 physical exams revealed an antalgic gait, motor strength 5/5 and symmetric, and light touch intact and symmetric.

An April 2012 private pre-op record notes neuro examination showing 5/5 strength throughout on motor exam, with effort for the right lower extremity secondary to pain.  The physician was unable to perform reflex testing secondary to patient cooperation.  Gait was documented as antalgic, with the Veteran using crutches.
A December 2012 physical medicine and rehabilitation outpatient clinic visit note documents physical examination showing normal heel, toe, and tandem walk, 5/5 strength in all muscle groups to the lower extremities, normal sensory evaluation to light touch in the lower extremity dermatomes, reflexes 2+ and symmetric at the patella and Achilles with the exception of the right Achilles, where he had a previous Achilles rupture, and mild left straight leg raise nerve tension sign with reproduction of some left posterolateral thigh pain, calve pain.  Another December 2012 consult note, from the day prior, recorded lower extremity strength of 5-/5 of the left quadriceps and hamstrings, otherwise 5/5 bilaterally, light touch sensation intact from L1 to S1, normal Patellar and Achilles reflexes symmetrically and without clonus, negative seated straight leg raise, and negative FABER and Gaenslen tests bilaterally.

At the May 2014 VA examination, muscle strength testing was normal bilaterally for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran was not found to have muscle atrophy.  Reflex examination was also normal bilaterally for the knees and ankles.  Sensory examination was normal bilaterally for the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and feet/toes (L5).  Straight leg raising test was negative bilaterally.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. 

Given the Veteran's consistently-reported pain radiating into his lower extremities, competently diagnosed as lumbar radiculopathy by physicians including spine specialists, the Board finds that, when benefit of the doubt is resolved in the Veteran's favor, the Veteran's service-connected lumbar disability has manifested in mild radiculopathy, warranting a 10 percent evaluation for each lower extremity under Diagnostic Code 8520.  However, a preponderance of the evidence, including the objectively recorded medical evaluation evidence, does not show that the Veteran's lower extremity radiculopathy was of such a severity as to manifest in objectively observable symptomatology, as would be demonstrated on strength, reflex, and sensory testing.  The few instances in which objective evidence was observed by medical professionals on physical examination, the results were mild in degree.  The Board finds particularly probative the May 2014 VA examiner's report, as the examiner specifically addressed each of the potentially-affected  dermatomes, considered the Veteran's lay statements and medical history regarding leg pain.  Although the Veteran is competent to report his subjectively-experienced pain radiating into his lower extremities, the relevant diagnostic code specifies that purely sensory involvement of a nerve should be evaluated at the mild, or at most moderate degree.  As the Board finds that the Veteran's lower extremity radiculopathy has manifest in, at worst, mild incomplete paralysis, an evaluation in excess of 10 percent is not warranted.

Radicular symptomatology of the left lower extremity has been recorded in treatment records from before the effective date assigned for the grant of service connection for lumbar strain, and as the issue of an increased evaluation for incomplete paralysis of the sciatic nerve is being considered in the context of the claim for an initial increased disability rating for lumbar strain, the appropriate effective date for the assignment of 10 percent for radiculopathy of the left lower extremity is May 16, 2008, the effective date for the allowance of service connection for lumbar strain.  See 38 C.F.R. § 3.400.  Right lower extremity symptomatology, by contrast, was first documented in a private healthcare note dated July 16, 2009, when the Veteran reported pain from his back radiating down both legs.  As this was the earliest date right lower extremity radiculopathy was evidenced, it is the appropriate date for the assignment of the separate 10 percent evaluation.  See 38 C.F.R. § 3.400.     


ORDER

Prior to February 22, 2011, a 20 percent evaluation, but no higher, for service-connected lumbar strain status post laminectomy, is granted.

From February 22, 2011 to August 23, 2011, a 40 percent evaluation, but no higher, for service-connected lumbar strain status post laminectomy, is granted.

From August 24, 2011, a 20 percent evaluation, but no higher, for service-connected lumbosacral strain, is granted.
A 10 percent evaluation, but no higher, for service-connected radiculopathy, left lower extremity, is granted, effective May 16, 2008. 

A 10 percent evaluation, but no higher, for service-connected radiculopathy, right lower extremity, is granted, effective July 16, 2009. 


REMAND

Reasons for remand:  To provide the Veteran with contemporary examination; to issue a Statement of the Case; and to adjudicate inextricably intertwined issues.

I.  Left Shoulder Impingement

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for left shoulder impingement.  At the October 2014 Board hearing, the Veteran testified that his left shoulder disability had gotten worse since his most-recent related VA examination.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected left shoulder impingement.

II.  Erectile Dysfunction

At the October 2014 Board hearing, the Veteran and his wife testified that the Veteran's back disability has limited his personal life, including causing intimacy problems.  Although the May 2014 VA examiner found that there were no neurologic abnormalities or findings related to the Veteran's service-connected lumbar spine disability, it is unclear whether the examiner specifically considered or questioned the Veteran regarding the aforementioned intimate difficulties.  As a separate evaluation may be appropriate for erectile dysfunction as a neurologic abnormality associated with service-connected lumbar strain, on remand, the Veteran should be scheduled for an examination to address this contention.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

III.  Scar, Right Shoulder, Status Post Arthroscopy

In a September 2014 rating decision, the RO granted service connection for scar, right shoulder, status post arthroscopy, and assigned a noncompensable rating effective December 12, 2013.  The Veteran submitted a Notice of Disagreement  (NOD) in October 2014, disagreeing with the evaluation assigned.  When an NOD has been filed with regard to an issue, and a Statement of the Case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to an initial compensable rating for scar, right shoulder, status arthroscopy has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  

IV.  TDIU

The Veteran asserts that his service connection disabilities render him unable to obtain or maintain substantive gainful employment.  As the Board finds the issue of entitlement to a TDIU inextricably intertwined with other issues remanded herein, this issue must also be remanded to the AOJ.  See Harris, 1 Vet. App. at 183.  

Accordingly, the claims are REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity of his service-connected left shoulder impingement.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the left shoulder and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the left shoulder after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's left shoulder during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, conduct any additional development deemed necessary, then readjudicate the claim for an initial evaluation in excess of 10 percent for left shoulder impingement in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional to address the nature and etiology of any neurologic abnormalities associated with the his service-connected lumbar strain, status post laminectomy.  All indicated studies must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examiner should then provide a diagnosis for any neurological abnormality which at least as likely as not (50 percent or greater probability) is associated with the Veteran's service-connected lumbar disability.  

The examiner is advised that the Veteran and his spouse testified at the October 2014 Board hearing that his low back disability has resulted in intimacy problems.  The examiner is asked to clarify whether the Veteran has erectile dysfunction, and if so, to opine as to whether it is related to his lumbar disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, conduct any additional development deemed necessary, and then adjudicate the issue of whether a separate evaluation is warranted for erectile dysfunction associated with lumbar strain.  This issue was raised at the hearing before the Board and is intertwined with the claim for an increased rating for lumbar strain.  Should a separate rating for erectile dysfunction be denied, the RO should issue an SSOC for entitlement to a separate evaluation for erectile dysfunction associated with service-connected lumbar strain.   

5.  Conduct any additional development deemed necessary, then readjudicate the issue of entitlement to a compensable rating for scar, right shoulder, status post arthroscopy, and issue an SOC addressing the issue.  The appellant and his representative should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to this issue.  

6.  After completing the above, conduct any additional development deemed necessary, to potentially include a VA examination assessing the effects of the Veteran's service connected disabilities on his employability, then readjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


